Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147612                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 147612
                                                                    COA: 309951
                                                                    Washtenaw CC: 09-002072-FH
  ROBERT PAUL GEORGE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 27, 2013 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REVERSE the April 9, 2012 order of the Washtenaw Circuit
  Court. It appears that the circuit court did not recognize that it could exercise its
  discretion to modify the method of the defendant’s restitution payment under MCL
  780.766(12), even where the defendant’s restitution stemmed from a plea agreement.
  The statute makes no distinction between restitution ordered as a part of a plea agreement
  or otherwise. We REMAND this case to the circuit court for a determination under the
  statute whether payment under the existing order will impose a manifest hardship on the
  defendant or his immediate family, and whether modifying the method of payment will
  impose a manifest hardship on the victims. Upon making these determinations, the
  circuit court may, in its discretion, determine whether to modify the method of payment.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 7, 2014
           s0204
                                                                               Clerk